MEMORANDUM OPINION
PER CURIAM.
Norman Meyers appeals the district court’s denial of his motion for reconsideration of an order dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241. He contends that the district court improperly failed to address the merits of his claim that the Federal Bureau of Prisons improperly found him ineligible for early release under 18 U.S.C. § 3621(e), which allows certain sentence reductions for non-violent offenders who complete a Bureau substance abuse program. According to Meyers, the Bureau reached its decision by relying on an implementing regulation that unconstitutionally exceeds agency power and is inconsistent with § 3621(e).
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in entering the order from which Meyers appeals.
Several months after the district court’s order was filed, the United States Supreme Court decided Lopez v. Davis, 531 U.S. 230, 121 S.Ct. 714, 148 L.Ed.2d 635 (2001). Because the rationale underlying Lopez forecloses Meyers’ argument on appeal, we affirm the order of the district court.
The order of the district court filed on November 4,1999, is AFFIRMED.